     Case 3:21-cv-00291-DMS-MSB Document 5 Filed 03/02/21 PageID.274 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ALISON FAIRCHILD,                                  Case No.: 3:21-cv-00291-DMS-MSB
12                                      Plaintiff,
                                                         ORDER GRANTING PLAINTIFF’S
13    v.                                                 APPLICATION FOR ORDER
                                                         ALLOWING CM/ECF ACCESS
14    LOS ANGELES COUNTY et al.,
15                                   Defendants.
16
17         This case comes before the Court on Plaintiff’s ex parte application for an order
18   allowing her access to the CM/ECF system. Plaintiff has satisfied the rules for pro se
19   litigants to gain access to the system, and thus, the Court grants her application. Plaintiff
20   shall be granted access to the CM/ECF system, and may file documents in this case
21   electronically.
22         IT IS SO ORDERED.
23    Dated: March 2, 2021                           ___________________________
24                                                   Hon. Dana. M. Sabraw
25                                                   United States Chief District Judge

26
27
28

                                                     1
                                                                               3:21-cv-00291-DMS-MSB
